Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION

This is a response to the amendment filed on 09/29/21.  The applicant argument regarding Lee et al. is not persuasive; therefore, all the rejections based on Leeet al. is retained and repeated for the following reasons.

Summary of claims

Claims 27, 29-36 and 38-45 are pending.

Claims 27, 29-36 and 38-45 are rejected.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 27, 29-36 and 38-45 rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. (US Pub. 2017/0165843).

As to claims 27, 36 and 45 the prior art teach a wireless charging and wireless discharging method, wherein the method is applied to a first electronic device, wherein the method comprises: 

determining, by the first electronic device, that a second electronic device is wirelessly connected with the first electronic device (see fig 1-3 paragraph 0057-0071; especially, Lee et a. teach the first electronic device, that a second electronic device is wirelessly connected with the first electronic device as fig 1-3 paragraph 0058-0070); 

in response to a determination that the second electronic device is wirelessly connected with the first electronic device, determining a type of the second electronic device (see fig 1-7 paragraph 0095-0106; especially, Lee et a. teach a determination that the second electronic device is wirelessly connected with the first electronic device, determining a type of the second electronic device as fig 1-7 paragraph 0096-0105); 

charging the first electronic device using the second electronic device wherein the first electronic device is in a wireless charging receiving mode, and when the second electronic device is a wireless charging cradle device (see fig 1-5 paragraph 0070-0083 and summary; especially, Lee et a. teach charging the first electronic device using the second electronic device wherein the first electronic device is in a wireless charging receiving mode, and when the second electronic device is a wireless charging cradle device as fig 1-5 paragraph 0071-0082 and summary); 

and providing charging current from the first electronic device to the second electronic device to charge the second electronic device when the first electronic device in a wireless charging cradle mode, and when the second electronic device is a wireless charging receiving device (see fig 1-8 paragraph 0088-0102 and background; especially, Lee et a. teach providing charging current from the first electronic device to the second electronic device to charge the second electronic device when the first electronic device in a wireless charging cradle mode, 

As to claims 29 and 38, the prior art teach wherein the determining a type of the second electronic device comprises at least one of: determining the type of the second electronic device based on a received device information of the second electronic device sent from the second electronic device; or sending device information of the first electronic device to the second electronic device in response to determining that the first electronic device is in the wireless charging receiving mode, and determining that the second electronic device is a wireless charging cradle device in response to receiving a feedback information from the second electronic device; or determining that the second electronic device is a wireless charging receiving device, in the wireless charging cradle mode of the first electronic device, in response to receiving a device information of the second electronic device from the second electronic device (see fig 1-8 paragraph 0100-0112 and summary).

As to claims 30 and 39 the prior art teaches wherein when failed in response to failing to receive a feedback information from the second electronic device after the device information of the first electronic device is sent to the second electronic device, in the wireless charging receiving mode of the first electronic device, the determining a type of the second electronic device further comprises: switching the first electronic device to the wireless charging cradle mode and determining that the second electronic device is a wireless charging receiving device in response to receiving the device information of the second electronic device from the second 

As to claims 31 and 40 the prior art teaches wherein when failed in response to failing to receive the feedback information from the second electronic device, in the wireless charging receiving mode of the first electronic device, the method further comprises: controlling the first electronic device to display first prompt information using a display screen, wherein the first prompt information is used to prompt a user to switch the first electronic device from the wireless charging receiving mode to the wireless charging cradle mode; or when failed in response to failing to receive the device information of the second electronic device from the second electronic device, in the wireless charging cradle mode of the first electronic device, the method further comprises: controlling the first electronic device to display second prompt information using a display screen, wherein the second prompt information is used to prompt a user to switch the first electronic device from the wireless charging cradle mode to the wireless charging receiving mode (see fig 1-3 and 10-15 paragraph 0137-0150).

As to claim 32 and 41 the prior art teaches wherein the determining that a second electronic device wirelessly is connected with the first electronic device comprises: in response to a detection that a simulation ping value of the first electronic device changes, determining that the second electronic device is wirelessly connected with the first electronic device; or in response to a detection that a voltage level of a mechanical contact on the first electronic device changes, determining that the second electronic device is wirelessly connected with the first electronic device; or in response to a detection that a level of a Hall component in the first electronic device changes, determining that the second electronic device is wirelessly connected with the first electronic device; or in response to a detection that a device connected with the first electronic device using a short-distance communication module of the first electronic device, determining that the second electronic device is wirelessly connected with the first electronic device (see fig 1-3 and 9-14 paragraph 0145-0161).

As to claims 33 and 42 the prior art teaches wherein in a process of charging the first electronic device using the second electronic device, the method further comprises: sending status information of the first electronic device to the second electronic device according to a preset wireless charging communication protocol, so that wherein the second electronic device adjusts, based on the status information of the first electronic device, output power for charging the first electronic device, wherein the status information of the first electronic device comprises at least one of: a quantity of electricity of the first electronic device, a charging current of the first electronic device, a battery voltage of the first electronic device, or temperature information of the first electronic device; or in a process of providing charging 

As to claim 34 and 43 the prior art teaches wherein the charging the first electronic device using the second electronic device comprises: receiving, using a first antenna, charging electric energy provided by the second electronic device, to charge the first electronic device; and wherein the providing charging current to the second electronic device comprises: providing charging current to the second electronic device using a second antenna (see fig 1-3, 8-12 paragraph 0120-0131).

As to claims 35 and 44 the prior art teaches wherein the first antenna and the second antenna are a same antenna(see fig 1-3 and 7-10 paragraph 0107-0126).





Remarks

Applicant’s response and remarks filed on 09/29/21 have been carefully reviewed. Applicant’s arguments have been fully considered but they are not persuasive. Key argument and their response related to the claims are listed as below:

Applicant contends that Lee et al. do not describe “first electronic device, that a second electronic device is wirelessly connected with the first electronic device” probes as claimed, Examiner respectfully disagrees.   The prior art Leeet al. (US Pub. 2017/0165843) do teach first electronic device, that a second electronic device is wirelessly connected with the first electronic device (see fig 1-3 paragraph 0057-0071; especially, Lee et a. teach the first electronic device, that a second electronic device is wirelessly connected with the first electronic device as fig 1-3 paragraph 0058-0070).

Applicant contends that Lee et al. do not describe “a determination that the second electronic device is wirelessly connected with the first electronic device, determining a type of the second electronic device” probes as claimed, Examiner respectfully disagrees.   The prior art Lee et al. (US Pub. 2017/0165843) do teach a determination that the second electronic device is wirelessly connected with the first electronic device, determining a type of the second electronic device (see fig 1-7 paragraph 0095-0106; especially, Lee et a. teach a determination 

Applicant contends that Lee et al. do not describe “charging the first electronic device using the second electronic device wherein the first electronic device is in a wireless charging receiving mode, and when the second electronic device is a wireless charging cradle device” probes as claimed, Examiner respectfully disagrees.   The prior art Lee et al. (US Pub. 2017/0165843) do teach charging the first electronic device using the second electronic device wherein the first electronic device is in a wireless charging receiving mode, and when the second electronic device is a wireless charging cradle device (see fig 1-5 paragraph 0070-0083 and summary; especially, Lee et a. teach charging the first electronic device using the second electronic device wherein the first electronic device is in a wireless charging receiving mode, and when the second electronic device is a wireless charging cradle device as fig 1-5 paragraph 0071-0082 and summary).

Applicant contends that Lee et al. do not describe “providing charging current from the first electronic device to the second electronic device to charge the second electronic device when the first electronic device in a wireless charging cradle mode, and when the second electronic device is a wireless charging receiving device” probes as claimed, Examiner respectfully disagrees.   The prior art Lee et al. (US Pub. 2017/0165843) do teach providing charging current from the first electronic device to the second electronic device to charge the second electronic device when the first electronic device in a wireless charging cradle mode, .

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.







Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH C TAT whose telephone number is 571-272-1908.  The examiner can normally be reached on flex 7:00Am-8PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BINH C TAT/Primary Examiner, Art Unit 2851